EXHIBIT AGREEMENT of purchase and sale of a share in the registered capital of LLC Kondaneftegaz The city of Khanty-Mansiysk, Khanty-Mansi Autonomous district of Tiumen Region Date: Second of July 2008 Siberian Energy Group Inc. registered by the Secretary of state ofNevada 13 August 1997, registration number С 17388-97, location 275 Madison Avenue, 6th Floor, New York, NY 10016, USA represented by the Chief Executive Officer David Zaikin, hereinafterreferred to as the Seller of the one part and Limited Liability Company Neftebitum registered according to the Russian Federation law 12 April 2007 by the Inspecorate of Federal Tax Service for city of Tyumen # 3, primary state registration number 1077203022160, represented by General Director N. N.
